Citation Nr: 1235124	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-28 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

This matter comes, in pertinent part, before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The January 2009 rating decision denied service connection for bilateral hearing loss.  In February 2009, the Veteran entered a notice of disagreement with the denial of service connection for bilateral hearing loss.  The March 2011 rating decision granted service connection for PTSD and assigned a 30 percent initial disability rating, effective from August 31, 2010.  In March 2011, the Veteran entered a notice of disagreement with the initial rating assigned for PTSD.   

In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, seated in Roanoke, Virginia (Travel Board hearing), regarding the claim for service connection for bilateral hearing loss.  A transcript has been procured and is of record.  

In an August 2011 Remand, the Board remanded the issues of service connection for bilateral hearing loss and a left foot disorder to the Appeals Management Center (AMC) for further development.  In an August 2012 rating decision, the AMC granted service connection for a left foot disorder, specifically residuals of a wart removal on the left foot.  As the August 2012 rating decision fully granted the Veteran's claim for service connection for a left foot disorder, that particular issue is no longer in appellate status, and is not before the Board. 

In compliance with the Board's August 2011 Remand directives, the AMC provided the Veteran with a September 2011 VA audiology examination to assist in determining the nature and etiology of the claimed bilateral hearing loss disorder.  In the August 2011 Remand, the Board instructed the September 2011 VA audiology examiner to review the relevant evidence from the claims folder.  In doing so, the Board specifically instructed the VA examiner not to rely on the audiology test results in the April 1969 pre-discharge audiology examination report, but to rely on the Veteran's lay history of noise exposure only.  

In the September 2011 VA audiology examination report, the VA examiner noted relying on the April 1969 pre-discharge audiology examination results and the Veteran's lay history of noise exposure, and explained the reasoning behind this decision.  Specifically, the VA examiner noted that she could find no reason to doubt the validity of the April 1969 service examiner's audiology test results; moreover, the VA examiner indicated that she was to rely on both the test results and the Veteran's lay history in making her conclusions.  

Having now carefully reviewed the evidence, both lay and medical, the Board finds that the September 2011 VA examiner's reasoning for using the April 1969 pre-discharge audiology examination, which based on her own medical expertise and VA regulations requiring the use of medical and lay evidence in determining the etiology of disorders claimed as service connected, was proper and resulted in reliance on accurate facts.  The Board finds that the VA examiner adequately explained the reasoning for utilizing the April 1969 pre-discharge audiology examination results in making her conclusions.  Specifically, the VA examiner indicated finding no evidence or reason to suspect that the April 1969 pre-discharge service audiology examination results were invalid.  The VA examiner stated that, as an examiner, she had to rely on both the audiology test results and the Veteran's noise history in making her conclusions.  

For this reason, and notwithstanding the Board remand's erroneous remand instructions to ignore the April 1969 pre-discharge service audiology examination report results, the Board finds that the VA examiner's reliance on the April 1969 pre-discharge service audiology examination report resulted in the accurate factual assumption of hearing within the normal range at service separation, and that the use of such factual assumption in forming the opinion was proper.  Although the Veteran indicated his belief that his hearing loss was related to noise exposure during service, the VA examiner relied on evidence that included the April 1969 pre-discharge service audiology examination report to conclude that the Veteran had normal hearing at service separation.  The examiner reasoned that hearing loss due to the in-service noise exposure would occur at the time of the exposure, whereas the Veteran still had normal hearing at service separation.  

The VA examiner did properly ignore the July 1966 audiology examination as instructed in the Board remand, relying instead on a later August 1966 service audiology examination that showed normal hearing, which also resulted in the accurate factual assumption by the examiner that the Veteran had normal hearing at service entrance.  As the September 2011 VA examiner's notations are consistent with the entirety of the evidence, both lay and medical, and the Board's factual findings in this decision, the Board finds that the September 2011 VA audiology examination report is adequate, and has probative value in this matter, and that a remand for another examination is unnecessary.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).  As the AMC substantially complied with the August 2011 Remand directives, the Board will proceed to render a decision regarding the claim on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

With regard to the appeal from the March 2011 rating decision assignment of initial rating of 30 percent for PTSD, further procedural explanation is necessary regarding the notice of disagreement.  Four days after the issuance of the March 2011 rating decision, the Veteran filed a VA form titled a "Supplemental Claim for Compensation," the Veteran indicated he was seeking a higher initial rating for PTSD.  While the language the Veteran used did not explicitly state that he was disagreeing with the RO's March 2011 rating decision assignment of initial rating for PTSD, such disagreement is discernible from the context and timing of the Veteran's March 2011 submission.  While the Veteran wrote that he wished to file a claim for an "increased rating for PTSD," such submission actually constituted a notice of disagreement with the initial rating, so could not also serve as a new claim for "increased rating."  The Veteran filed the statement immediately following notice of the March 2011 RO rating decision assignment of initial rating for PTSD, well within one year time period to submit a notice of disagreement.  

In addition, it may be administratively presumed that the RO received from the Veteran a notice of disagreement with the initial rating for PTSD, whether it was the Veteran's March 2011 submission or another statement of disagreement that the RO relied upon in recognizing a notice of disagreement.  While neither the physical claims file nor the "Virtual VA" records include a copy of the notice of disagreement reportedly submitted by the Veteran after the September 2011 rating decision, subsequent actions and acknowledgments by the RO reflect that there was some document received by the Veteran that sufficiently expressed disagreement with the initial rating for PTSD.  As some evidence that the RO had recognized receipt of a notice of disagreement, the "Virtual VA" records indicate that in a September 2011 rating decision the RO denied the Veteran's appeal for a higher initial rating for PTSD.  While it is possible a readjudication could be based on receipt of additional evidence within the one year period rather than a notice of disagreement, because of the Veteran's March 2011 submission and the RO's subsequent actions, it is more likely that the readjudication was based on receipt of a notice of disagreement with the initial 30 percent rating assigned for PTSD.  The "Virtual VA" records also contain an October 2011 VA notice letter in which the RO reported receiving a copy of a Notice of Disagreement submitted by the Veteran, indicating disagreement with the September 2011 rating decision denying his claim for a higher initial rating for PTSD. A RO employee issued a notice letter in October 2011 indicating that the RO had received the Veteran's notice of disagreement.  

Such a situation is analogous to Marsh v. Nicholson, 19 Vet. App. 381 (2005), wherein the Court held that, where the RO had issued a statement of the case even though there was not notice of disagreement in the record, it had to be administratively presumed that the RO issued the statement of the case only after it had made a determination that a notice of disagreement was either received or postmarked within the one-year appeal period.  Based on the actions by the RO in this Veteran's case of recognizing a notice of disagreement to the initial rating for PTSD in the September 2011 rating decision and October 2011 letter, notwithstanding the absence of such document in the claims file or the absence of identification of the March 2011 submission as the document that served as the notice of disagreement, the Board may presume that a notice of disagreement was received by the RO prior to the issuance of the October 2011 notice letter.  See Ashley v. Derwinski, 2 Vet. App. 307, 308  -09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)) (holding that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties"). 

A review of both the physical claims file and the "Virtual VA" records does not reflect that the RO subsequently issued a Statement of the Case (SOC) regarding the issue of a higher initial rating for PTSD.  Under these circumstances, as a timely NOD has been received, but no SOC appears to have been issued in regards to this issue, the Board must remand the issue of entitlement to a higher initial rating in excess of 30 percent for PTSD to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this issue has been listed on the title page of this decision.

Since the issuance of the most recent Supplemental Statement of the Case (SSOC) regarding the claim for service connection for hearing loss in August 2012, but prior to the September 2012 transfer of the physical claims file to the Board, VA added additional VA treatment records dating from September 2010 to July 2012 to the database called "Virtual VA" in September 2012.  The record does not indicate that the RO subsequently issued an additional SSOC.  VA considers "Virtual VA" to be an extension of a veteran's claims file and, when evidence is incorporated into the claims file prior to the transfer of a case to the Board, a SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 (2011), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2011).  The Board notes that the additional VA treatment records added to Virtual VA in September 2012 do not contain any notations indicating treatment or diagnosis for bilateral hearing loss; therefore, as the Board finds that the additional evidence added to "Virtual VA" is not relevant to the issue of service connection for bilateral hearing loss, a remand to the RO for the issuance of a SSOC is not necessary.  

In September 2012, after the September 2012 transfer of the physical claims file to the Board, the Veteran submitted additional probative evidence with a statement, waiving Agency of Original Jurisdiction (AOJ) review of this evidence.   

The issue of a higher initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A pre-existing hearing loss disorder was not noted upon the August 1966 entrance into service.  

2.  The Veteran was exposed to loud noises during service.

3.  The Veteran did not experience chronic bilateral hearing loss symptomatology during service.

4.  The Veteran did not experience continuous bilateral hearing loss symptomatology since discharge from service.

5.  The Veteran's current bilateral hearing loss disorder is not related to service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entrance in August 1966 as to bilateral hearing loss is not rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 
38 C.F.R. § 3.304 (2011).

2.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this instance, a March 2008 VCAA notice letter satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disability on appeal required by Dingess.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist the Veteran with the claim.  In September 2011, in compliance with the Board's August 2011 Remand requests, VA provided the Veteran with a VA audiology examination to assist in determining the nature and etiology of the claimed bilateral hearing loss disorder.  After a review of the claims file, an interview with the Veteran, and an audiology examination, the VA examiner diagnosed bilateral sensorineural hearing loss, and offered a medical opinion indicating that the Veteran's bilateral hearing loss was not related to service.  In the conclusions, the VA examiner reasoned that, although in-service noise exposure was conceded, an April 1969 pre-discharge audiology examination report indicated that the Veteran had normal hearing bilaterally at service discharge and that any in-service hearing loss related to noise exposure, had it occurred, would have occurred at the time of the noise exposure.  As will be noted below, the September 2011 VA examiner's findings are in keeping with the other evidence of record, to include the Veteran's April 1969 report of his own medical history.  As the September 2011 VA examination report was written after an interview with the Veteran, a review of the claims file, an audiology examination, and contains findings regarding the nature and etiology of the Veteran's bilateral hearing loss disorder, the Board finds that the September 2011 VA audiology examination report is adequate for VA purposes.  38 C.F.R. § 4.1 (2011).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may alternatively be established on a presumptive basis by showing that the disease became manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a). 

The Court has held that "the threshold for normal hearing is from zero to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

38 U.S.C.A. §§ 1111, 1132 (both entitled "Presumption of sound condition") set forth governing principles relating to the presumption of a veteran's soundness of condition upon entry to service.  They provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § 3.304(b). 

A history of pre-service existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but, instead, must be considered with all other material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that the veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see also 38 U.S.C.A. § 1111, 1132; 
38 C.F.R. § 3.304(b). 

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The Federal Circuit has interpreted 
38 U.S.C.A. § 1111 to "permit[] the government to overcome the presumption of soundness" upon a two-prong showing: it "must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for . . . service."  Id.  If the government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  See id., at 1096, 1097 (recognizing that the government's failure to rebut the soundness presumption means that "the veteran's claim is one for service connection"); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) (noting that if a veteran's disease "was first diagnosed while in service, the burden of proof is on the government to rebut the presumption of sound condition upon induction by showing that the disorder existed prior to service and, if the government meets this requirement, by showing that the condition was not aggravated in service").

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with the hearing loss disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's hearing loss disorder because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss due to in-service exposure to acoustic trauma.  Specifically, the Veteran asserts that he experienced acoustic trauma during service due to exposure to noise from artillery, tank engines, and gunfire while performing his duties as an armor intelligence specialist.  The Veteran contends that such in-service noise exposure caused his current bilateral hearing loss disorder.

Initially, the Board finds that a pre-existing hearing loss disorder was not "noted" upon the Veteran's August 1966 entrance into service.  Reviewing the service treatment records, in a July 6, 1966 pre-induction service medical examination report, conducted approximately one month prior to the Veteran's August 1966 entrance into service, a service examiner diagnosed hearing loss.  The Board observes that service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As the July 1966 pre-induction service medical examination was conducted prior to October 1967, the Board has converted the ASA units to ISO units (ISO units in parentheses):  Upon testing, right ear auditory threshold levels were 25 (35) dB at 1000 Hz, 15 (25) dB at 2000 Hz, and negative five (zero) dB at 4000 Hz.  Left ear auditory threshold levels were negative five (five) dB at 1000 Hz, zero (10) dB at 2000 Hz, and zero (five) dB at 4000 Hz.  

The Court has defined hearing loss symptomatology as a finding of auditory threshold levels higher than 20 dB.  See Hensley, 5 Vet. App. at 157.  On the July 1966 pre-induction service medical examination report, the service examiner recorded right ear auditory threshold levels of 35 dB at 1000 Hz and 25 dB at 2000 Hz.  Furthermore, the July 1966 service examiner wrote a notation indicating that the Veteran had hearing loss.  

Subsequently, a service examiner provided the Veteran with an additional service audiology examination on August 3, 1966, one day after the official date of the Veteran's entry into service, and printed the examination results on a copy of the July 1966 pre-induction service examination.  As the August 1966 service entrance audiology examination was conducted prior to October 1967, the Board again has converted the ASA units to ISO units (ISO units in parentheses):  Upon testing, right ear auditory threshold levels were zero (10) dB at 1000 Hz, zero (10) dB at 2000 Hz, zero (10) dB at 3000 Hz, and zero (five) dB at 4000 Hz.  Left ear auditory threshold levels were zero (10) dB at 1000 Hz, zero (10) dB at 2000 Hz, zero 
(10) dB at 3000 Hz, and zero (five) dB at 4000 Hz.  

The Board notes that the August 1966 service entrance audiology examination does not indicate defined hearing loss at service entrance as none of the Veteran's recorded threshold levels was higher than 20 dB.  See Hensley at 157.  In fact, on the copy of the July 1966 pre-induction medical examination report upon which they printed the August 1966 audiology examination results, the August 1966 service examiner crossed out the July 1966 service examiner's notation diagnosing the Veteran as having hearing loss.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board, as part of its duties, is to weigh the evidence of record and determine credibility).  Having reviewed the evidence of record, the Board notes that the July 1966 pre-induction service examination results, indicating noticeable hearing loss in the right ear one month prior to the Veteran's entrance into service, appear to be an aberration.  First, the Board notes that the July 1966 pre-induction service audiology examination results are inconsistent with the lay evidence of record.  Specifically, the Board notes that, in his July 1966 report of his medical history written prior to service induction, the Veteran stated that he did not experience and had never experienced any hearing loss symptomatology.  Subsequently, in the Veteran's April 1969 report of his medical history prior to service discharge, the Veteran again stated that he had never experienced hearing loss symptomatology.  Furthermore, in recent statements, the Veteran consistently has maintained that he had normal hearing upon service entry.  Therefore, the July 1966 pre-induction service audiology examination results are inconsistent with the lay evidence of record.  

Moreover, the July 1966 pre-induction service audiology examination results are inconsistent with the other medical evidence of record.  Specifically, the Board notes that the July 1966 pre-induction service audiology examination results are inconsistent with the results of the both the August 1966 service entrance audiology examination results and the subsequent April 1969 service discharge audiology examination report, both of which indicate normal hearing as defined by Hensley.  Therefore, as the July 1966 pre-induction audiology examination results are inconsistent with the lay evidence and medical evidence of record, the Board finds that the July 1966 pre-induction audiology examination results are not credible evidence in this matter.  See Evans, 12 Vet. App. at 30; see also Buchanan, 
451 F.3d at 1335.  

In this case, the Board finds that a pre-existing hearing loss disorder was not "noted" upon entry to service.  While the July 1966 pre-induction service audiology examination report indicates that the Veteran had hearing loss prior to his entry into service, as noted above, the Board finds that the July 1969 pre-induction service audiology examination report results are not credible as they are inconsistent with the other lay and medical evidence of record.  See Evans, at 30; see also Buchanan, at 1335.  Instead, the Board relies upon the August 1966 service entrance examination report, which showed hearing within normal ranges, to find that a pre-existing hearing loss disorder was not "noted" upon the Veteran's entrance into service.  Because hearing loss was not noted upon entry to service, the presumption of soundness of hearing loss at service entrance attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

Because the presumption of soundness of bilateral hearing at service entrance attached in this case, to rebut this presumption, VA "must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness" for service.  Wagner at 1092, 1096, 1097.  In reviewing the regulations regarding the "presumption of soundness," the Board notes that 38 C.F.R. § 3.304(b) states that "[t]he veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service."  The August 1966 service entrance audiology examination was provided at the time of the Veteran's entry into service and indicates that the Veteran did not have a pre-existing hearing loss disorder upon service entrance.  As the record does not include clear and unmistakable evidence of preexistence of hearing loss, the claim before the Board is not one for service connection by aggravation of a pre-existing disability, but is a claim for direct service connection.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran experienced exposure to loud noises during service.  The evidence shows that the Veteran's in-service military occupational specialty (MOS) was that of an armored intelligence specialist.  Based on this evidence and the Veteran's assertions of loud noise exposure during service, the Board therefore recognizes that the Veteran was exposed to noise from tanks during service.  The Veteran also credibly reports in-service exposure to small arms, artillery fire, and mortar fire; therefore, the Board finds sufficient evidence indicating that the Veteran experienced exposure to loud noises during service.

The Board finds that, while the Veteran experienced acoustic trauma during service, the weight of the evidence demonstrates that the Veteran did not experience chronic hearing loss symptomatology during service.  The evidence weighing against a finding of chronic symptoms of hearing loss in service, or of worsened hearing in service, includes the Veteran's service treatment records, which are negative for complaints, diagnosis, or treatment for bilateral hearing loss.  As noted above, in an August 1966 service entrance audiology examination report, a service examiner found that the Veteran had normal hearing, with threshold levels from zero to 20 decibels at all tested frequencies.  See Hensley, at 157.  Subsequent service treatment records contain no notation indicating complaint or treatment for hearing loss symptomatology.  In an April 1969 pre-discharge service medical examination report, a service examiner provided the Veteran with an audiology examination using ISO units.  Upon testing, right ear auditory threshold levels were zero decibels at all frequencies.  Left ear auditory threshold levels were zero dB at 1000 Hertz, 10 dB at 2000 Hz, and five decibels at 4000 Hz.  In an April 1969 report of his medical history prior to discharge, the Veteran again reported that he had never experienced any hearing loss symptomatology.  In a July 1969 statement of his medical condition, provided at discharge from service, the Veteran indicated that his medical condition had not changed since the April 1969 pre-discharge medical examination report.  

In his February 2008 claim for benefits, the Veteran reported that he was treated for hearing loss from March 20, 1968 until July 12, 1969.   In an October 1968 VA audiology examination report, the Veteran stated that he first noticed that he had hearing loss during service in approximately 1967 or 1968.  The Veteran indicated that he was treated for hearing loss symptomatology from March 20, 1968 until July 12, 1969 in his February 2008 claim for benefits; yet, the service treatment records contain no notation indicating in-service treatment or diagnosis for bilateral hearing loss symptomatology.  The Board finds that these recent lay statements by the Veteran pursuant to the current claim for compensation are inconsistent with the more contemporaneous history given by the Veteran during service as found in the service treatment records, as well as the findings in the service treatment record.  

Similarly, in an October 2008 VA audiology examination report conducted during the current claim for compensation, the Veteran stated that that he first noticed that he had hearing loss during service in approximately 1967 or 1968.  To the extent the Veteran at the VA examination and recently was attempting to state that he experienced chronic hearing loss symptomatology during service after in-service onset or that he had experienced hearing loss symptoms since service, such recent assertion first made decades after service and for compensation purposes is inconsistent with, and outweighed by, the Veteran's own report of medical history in service in April 1969 at which he specifically denied ever experiencing hearing loss symptomatology.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  Moreover, the April 1969 pre-discharge service audiology examination report indicated that the Veteran had audiometric threshold levels, similar to those upon August 1966 service entrance, between zero and 20 Hz.  Such audiometric threshold levels are considered within the normal range of hearing.  See Hensley, at 157.  

Therefore, the Board finds that the Veteran's current statements, indicating chronic in-service hearing loss symptomatology, made only for compensation purposes decades after the events in service, are not credible because they are inconsistent with and outweighed by both the medical findings in the service treatment records and the Veteran's own in-service contemporaneous April 1969 report of his medical history, indicating that the Veteran did not experience hearing loss symptomatology during service.  See Caluza, 7 Vet. App. at 506 (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Considering this evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic hearing loss symptomatology during service. 

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience either hearing loss symptomatology manifesting to a compensable degree within one year from the date of separation from service or continuous hearing loss symptomatology since discharge from service.  The first treatment record containing any evidence of bilateral hearing loss symptomatology after the Veteran's discharge from service is a March 2008 private treatment record, showing sufficient threshold level findings to indicate bilateral sensorineural hearing loss.  The Board notes that the Veteran was discharged from service in July 1969, nearly 38 years prior to the March 2008 private treatment record.  Therefore, the treatment records do not indicate that the Veteran experienced either hearing loss symptomatology manifesting to a compensable degree within one year from the date of separation from service, as required for presumptive service connection, or continuous hearing loss symptomatology since discharge from service.  

Reviewing the lay evidence, the Veteran indicated that he was treated for hearing loss symptomatology from March 20, 1968 until July 12, 1969 in his February 2008 claim for benefits.  In addition, in an October 1968 VA audiology examination report, the Veteran stated that he first noticed that he had hearing loss during service in approximately 1967 or 1968.  Notably, the Veteran has not made any specific statements indicating that he experienced continuous hearing loss symptomatology since his July 1969 discharge from service.  As the Board has found that the Veteran's reports of chronic in-service hearing loss symptomatology lack credibility, and the Veteran has not specifically indicated experiencing continuous hearing loss symptomatology since service, the Board finds that the Veteran did not experience either hearing loss symptomatology manifesting to a compensable degree within one year from the date of separation from service, or continuous hearing loss symptomatology since discharge from service.  Moreover, the Board finds that the absence of post-service complaints, diagnosis, treatment, etc, until 2008 is another fact weighing against a finding of continuous hearing loss symptomatology since service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Buchanan, at 1335.  

Finally, the Board finds that the weight of the competent evidence demonstrates that the Veteran's current hearing loss disorder is not related to service. As noted above, in a March 2008 private treatment record, specifically a private audiology examination report, a private examiner reported finding sufficient auditory threshold level findings to indicate bilateral hearing loss.  In this record, the private examiner also noted that the Veteran reported experiencing in-service noise exposure; however, the private examiner did not report any conclusions regarding the onset or etiology of the Veteran's bilateral hearing loss disorder

In an October 2008 VA audiology examination report, a VA examiner noted reviewing the evidence, to include the service treatment records and the Veteran's lay history regarding in-service noise exposure.  During an interview, the Veteran stated that his hearing was normal upon service entrance.  The Veteran also stated that he first remembered experiencing hearing loss symptomatology in approximately 1967 or 1968.  The Veteran indicated that he had worked as a mason for the past 39-plus years and was exposed through his occupation to normal construction noise.  After a complete audiology examination, the VA examiner diagnosed bilateral sensorineural hearing loss.  In the conclusions, the VA examiner reported that the April 1969 pre-discharge service audiology examination report showed hearing well within normal range.  Since the VA examiner reasoned that onset of hearing loss symptomatology related to noise exposure would have occurred at the time of said exposure, and the April 1969 pre-discharge service audiology examination report indicated normal hearing, the VA examiner reached the opinion that the Veteran's current hearing loss was not the result of any in-service noise exposure.  

In a September 2011 VA audiology examination report, an additional VA examiner reviewed the claims file prior to providing the examination.  During an interview, the Veteran stated that he had normal hearing prior to service entrance.  The Veteran stated that he was exposed to noise from artillery fire, tanks, and mortar fire during service.  The Veteran indicated that he has worked as a mason for the past 40 years.  Regarding his leisure activities, the Veteran stated that he used ear protection while performing some yard work, such as weed eating, but not while mowing the lawn.  After an audiology examination, the VA examiner diagnosed bilateral sensorineural hearing loss. 

Having reviewed the claims file, the September 2011 VA examiner opined that the Veteran's bilateral hearing loss disorder was less likely than not related to service or to any incident of service, to include in-service noise exposure.  In the conclusions, the VA examiner accurately stated that the Veteran had normal hearing at service entrance.  The VA examiner accurately noted that the April 1969 pre-discharge service audiology examination report indicated normal hearing in both ears.  The VA examiner indicated finding no evidence or reason to suspect that the April 1969 pre-discharge service audiology examination results were invalid.  The VA examiner stated that, as an examiner, she had to rely on both the audiology test results and the Veteran's noise history in making her conclusions.  Although the Veteran experienced noise exposure during service, the VA examiner noted that hearing loss due to such noise exposure would occur at the time of the exposure.  As the Veteran's hearing was noted to be normal at discharge, despite the conceded in-service noise exposure, the VA examiner opined that the Veteran's current bilateral hearing loss disorder was not the result of in-service noise exposure.  

The Board notes that the September 2011 VA examiner stated that the July 1966 pre-induction service audiology examination report indicated normal hearing at the time of the Veteran's entrance into service.  The July 1966 pre-induction audiology examination report actually indicated hearing loss in the right ear; however, the Board finds that the July 1966 pre-induction audiology examination report lacks credibility, and the credible August 1966 service audiology examination indicated normal hearing at the time of the Veteran's entrance into service.  For this reason, the VA examiner's factual assumption of normal hearing at service entrance is accurate, as it is consistent with the August 1966 normal audiometric test results, regardless of how the examiner arrived at this factual assumption (by misreading the July 1966 audiology examination results as "normal" hearing).  

In reviewing the record of evidence, the VA examiner noted that the Veteran claimed to have experienced hearing loss related to in-service noise exposure during service, but also accurately noted that the April 1969 pre-discharge medical examination report indicated normal hearing at service discharge.  In large part because of the normal hearing at service separation, the VA examiner found that the Veteran's bilateral hearing loss disorder was not related to service because hearing loss due to noise exposure occurs at the time of exposure.  The Board notes that the September 2011 VA examiner's findings and factual assumptions are in keeping with the other evidence of record, to include the Veteran's April 2011 report of his own medical history prior to discharge, indicating that he had never experienced any hearing loss symptomatology.  As the September 2011 VA examiner reviewed the claims file, performed a proper examination, diagnosed the Veteran based on the evidence available, and offered an opinion backed by evidence, to include her own expertise regarding onset of hearing loss related to noise exposure, the Board finds that the September 2011 VA examiner's opinion has great probative value in this matter.  See Prejean, 13 Vet. App. at 448.

By contrast, in an August 2012 letter, a private examiner stated that the Veteran experienced moderate to severe sensorineural hearing loss.  The private examiner indicated that the Veteran had "a history of significant noise exposure after a long career in the military."  The private examiner stated that the Veteran experienced "several high noise exposures" at the Grafenwoehr test range while stationed in Germany and experienced other noise exposure during combat tours in Southeast Asia.  The private examiner opined that it was at least as likely as not that the Veteran's service-related noise exposure was a direct cause of his severe sensorineural hearing loss.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has found that a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).  In this instance, the August 2012 private examiner opined that that it was at least as likely as not that the Veteran's service-related noise exposure was a direct cause of the Veteran's severe sensorineural hearing loss.  As noted above, VA concedes both that the Veteran was exposed to loud noises during service and that the Veteran currently has bilateral sensorineural hearing loss; however, in the August 2012 letter, the private examiner did not note reviewing the claims file prior to writing the letter and the letter reflects a lack of knowledge of the contents of the claims file.  For example, the private examiner wrote that the Veteran had a "long career in the military."  Although the Veteran performed meritorious overseas, in both Germany and Southeast Asia, the record indicates that the Veteran only served for three years.  Moreover, the private examiner did not note the April 1969 pre-discharge service examination report, in which a service examiner reported that the Veteran had normal hearing, and the Veteran's April 1969 report of his medical history, in which the Veteran specifically denied ever having experienced hearing loss symptomatology.  Finally, the private examiner did not explain the reasoning for his finding of a nexus between the in-service noise exposure and the current hearing loss disorder, despite the lack of objective evidence of either hearing loss symptomatology during service or post-service hearing loss symptomatology until March 2008, nearly 38 years after the Veteran's discharge from service.  The private examiner also did not explain his conclusions in light of the September 2011 VA examiner's notation, indicating that any hearing loss related to in-service noise exposure would have manifested at the time of the exposure.  As the private examiner did not indicate reviewing the claims file prior to writing his opinion, indicated a lack of knowledge of the claims file contents, and did not support his finding of a nexus between in-service noise exposure and the Veteran's current bilateral hearing loss with clinical evidence, the Board finds that the probative value of the private examiner's opinion, found in the August 2012 letter, to be of weakened probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion").

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As the Board finds that the August 2012 private examiner's opinion is of weakened probative value and the September 2011 VA examiner's opinion is of great probative value, and for the other reasons noted above, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

As explained in the Introduction, the Veteran submitted a timely notice of disagreement with the 30 percent initial disability rating for PTSD.  As the Veteran has expressed timely disagreement with the initial rating assigned for PTSD, the Board finds that the issue of a higher initial rating than 30 percent for PTSD must be returned to the RO for the issuance of a statement of the case, and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal. 

Accordingly, the issue of a higher initial rating than 30 percent for PTSD is REMANDED for the following action:

Regarding the issue of an initial rating in excess of 
30 percent for PTSD, the RO should provide the Veteran with a statement of the case.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects the appeal to this issue, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


